Title: To George Washington from Mirabeau, 4 March 1793
From: Mirabeau (pseudonym)
To: Washington, George



Sir,
March 4th, 1793.

You are again called to execute the high and dignified trust of a first magistrate of a free people, and that by unanimous consent. This is the greatest homage that ⟨ca⟩n be paid by freemen, and is the most flattering distinction which can be offered in a land of liberty.—As the friend of freedom you were resorted to, and placed in a sphere which must communicate the most exquisite gratification to a mind that sympathizes in the happiness of man—Participating in the general blessings which your services, aided by the exertions of the patriots of America, have dispensed, you have an opportunity of giving a zest to your portion of enjoyment by a rigid exercise of the duties which are annexed to your station, and an attentive guardianship over the privileges that the Revolution has bestowed—your duties are important, your station is delicate, and your example of infinite consequence—Americans have done ample justice to your merits and to your virtues; they have rewarded them with their affections, and have given you the first place among freemen; their affections and their gratitude will call forth the liveliest feelings to their interests and to their wishes, and preclude every exercise of superiority which can give disturbance to their confidence or tranquility—Equality is the soul, & simplicity the ornament of a

republican government; whatever has a tendency to affect the living principle or to deck it with false or fantastic ornament, must excite abhorrence in the man of the people. We have made an experiment in politics which is a phenomenon in the history of human nature, let us perfect our system and banish the fabric as well as the substance of governments founded on inequality, and give a lesson to the world of rulers and ruled being of one family, having one wish and one interest; and having no hostility but for the enemies of their country—you have this day given a specimen of republicanism which will chase away every jealousy if persisted in, and as I have been the first to comment upon the assumption of distinction, in justice to you and to my own feelings, I will be the first to approve—let not the freedom of the stile in which I address you be construed into presumption, it is the language of liberty, and cannot offend a freemen—The soft accents of flattery belong to the eunuchs of a court, the republican mind knows not to cull the flowers from the green house of monarchy—Tho’ I disdain to flatter, it is a relief to my mind to give merit and virtue their due, after having arraigned their weaknesses at a bar not less scrupulous than that of Rhadamanthus, the bar of republicanism; and as I conceive it human to err, I should consider it as the error of a great mind if the specimen of this day should manifest itself in actions of another kind, and the beginning of your second administration should prove the end of every royal custom.—Pomp, parade and fastidious distance are the ensigns of royalty to cover weakness, and very often vice; the mind fortified by virtue & dignified by intellect, needs not the trappings of a butterfly to command respect or administration; true worth encreases our respect and esteem the nearer we approach it, and the more we are familiarized to it: fictitious qualities alone should retreat behind ceremony and reserve, as a shelter from disgrace and contempt—your fame can acquire no addition, your character no increase; already have they received their tribute even from the enemies of our country; nothing is therefore wanting to your glory, nothing is requisite to make you live in every American heart, but a deportment in unison with the principles of our government—your conduct on this day has impressed me with this anticipation, that the simplicity which has heretofore marked your character will again manifest itself, and every jealous republican spirit will be hushed

into peace, by this accommodation to their feelings—the splendour of a court suits not the meridian of the United States, and suits not the meridian of your mind, which delights in simplicity and tranquility—Americans have emancipated themselves from the trammels of monarchical fashion, as well as from the trammels of monarchical government, and they would be inclined to suppose that every attempt to introduce the one, would be but as the harbinger of the other; they are therefore alarmed at every appearance of inequality—In you, sir, their hopes, their affections, and their confidence center, and they feel a persuasion, that your heart will keep pace with their wishes, and your actions with their feelings.

MIRABEAU.

